Citation Nr: 9905929	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left knee disorder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In the October 1996 decision, the RO 
denied the veteran's claim seeking an increased (compensable) 
disability rating for his service-connected left knee 
disorder.  The veteran initiated an appeal of that decision 
with a notice of disagreement, in response to which the RO 
issued a statement of the case in February 1997.  In the 
statement of the case, the RO granted the veteran's claim for 
an increased disability rating for his left knee disorder, 
assigning a 10 percent disability rating, effective September 
9, 1996, the date of his claim for an increased rating.  The 
veteran submitted a timely Notice of Disagreement to the 
assignment of that effective date.  A supplemental statement 
of the case regarding the issue of an effective date earlier 
than September 9, 1996, for the grant of a 10 percent 
disability evaluation was issued in May 1997.  However, this 
issue has not been developed for appellate review inasmuch 
as, according to records before the Board, the veteran has 
not filed a substantive appeal.  Accordingly, the issue is 
not before the Board at this time.  38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 1998).


REMAND

The veteran has claimed that he is entitled to a disability 
rating in excess of 10 percent for his service-connected left 
knee condition.

The Board notes that the veteran submitted his claim in 
September 1996, and a rating decision was rendered by the RO 
in October 1996.  Thereafter, the veteran submitted a timely 
Notice of Disagreement and, after a Statement of the Case was 
issued, a timely Substantive Appeal.  The claim was certified 
to the Board in January 1998.

Prior to the certification of the case to the Board, medical 
evidence was added to the claims file.  This consists of VA 
outpatient records and a VA orthopedic examination report.  
Although said evidence was submitted in regard to a different 
claim, involving entitlement to service connection for back 
and right knee disorders secondary to a service-connected 
left knee disorder, the evidence does contain new, objective 
medical evidence pertaining to the veteran's left knee 
disorder.

The pertinent law provides that:

Evidence received by the agency of 
original jurisdiction prior to transfer 
of the records to the Board of Veterans' 
Appeals after an appeal has been 
initiated (including evidence received 
after certification has been completed) 
will be referred to the appropriate 
rating or authorization activity for 
review and disposition.  If the Statement 
of the Case and any prior Supplemental 
Statements of the Case were prepared 
before the receipt of the additional 
evidence, a Supplemental Statement of the 
Case will be furnished to the appellant 
and his or her representative ... unless 
the additional evidence received 
duplicates evidence previously of record 
which was discussed in the Statement of 
the Case or a prior Supplemental 
Statement of the Case or the additional 
evidence is not relevant to the issue, or 
issues, on appeal. 

38 C.F.R. § 19.37  (1998).

The veteran's accredited representative has argued that, in 
light of the above regulation, this claim should be remanded 
back to the RO for issuance of another Supplemental Statement 
of the Case.  The representative also believes that the RO 
should discuss 38 C.F.R. § 4.40 and 4.45 (1998) in its 
subsequent Supplemental Statement of the Case.  The Board 
finds that the additional evidence was received at the RO 
prior to the certification of this matter to the Board and 
that said evidence is not merely duplicative.  Thus, the 
Board is of the opinion that a remand is in order.

Overall, the Board finds that this case is not yet ready for 
appellate review.  Specifically, the Board finds that the RO 
should consider the new medical evidence of record and issue 
another Supplemental Statement of the Case.  This 
supplemental Statement of the Case should contain any 
additional pertinent laws and regulations not included in the 
prior Statement of the Case and Supplemental Statement of the 
Case.  The RO is specifically requested to consider  
38 C.F.R. § 4.40 and 4.45 (1998), as they pertain to the 
veteran's claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should furnish the veteran and his 
representative another Supplemental 
Statement of the Case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the new evidence and 
arguments received since the last 
Supplemental Statement of the Case was 
issued.  It should also set forth the 
applicable legal criteria pertinent to 
this appeal, including a discussion of 
38 C.F.R. § 4.40 and 4.45 (1998).  Any 
changes to its prior adjudication should 
be noted and fully discussed.

When the above development has been completed, the veteran 
and his representative should be given the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if otherwise in order.  The purpose of this REMAND 
is to comply with VA regulations.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


